NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APOTEX, INC.,
Plaintiff-Appellee,

V.

CEPHALON, INC.,
Defendant-Appellant,

AND

BARR LABORATORIES, INC., MYLAN
LABORATORIES, INC., TEVA PHARMACEUTICAL
INDUSTRIES, LTD., TEVA PHARMACEUTICALS
USA, INC., RANBAXY LABORATORIES, LTD., AND
RANBAXY PHARM.ACEUTICALS, INC.,
Defendants.

2012-1417

Appeal from the United States District Court for the
Eastern District of Pennsylvania in case n0. 06-CV-2'768,
Judge Mitchell S. Goldberg.

APOTEX, INC. V. CAPHALON, INC. 2

ON MOTION

ORDER

Cephalon, Inc. ("Cephalon”) moves for a 60-day
enlargement of time, until September 24, 2012, to file its
opening brief. Apotex, Inc. (“Apotex") consents to a 30-
day enlargement but opposes a GO-day enlargement.l

Upon consideration thereof,
IT ls ORDERED THAT:

Cephalon’s motion for an extension of time is granted.
Cephalon’s opening brief is due no later than September
24, 2012.

FoR THE CoURT

 08 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
LED
la reissue
“P»e‘rr"f,r:ii,.tm,.»,
cc: Robert Breisblatt, Esq. AUG 0 8 2012
William F. Lee, Esq. JANHUBBALY
525 CLERK

1 On July 13, 2012, the court received a letter from
Apotex counsel objecting to a proposed revision in the
caption. The court has not received a request to revise
the caption, and the caption is not changed.